Citation Nr: 1816839	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.  

2.  Entitlement to service connection for kidney disease, to include as secondary to type II diabetes mellitus.  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets having to remand the Veteran's claims; however, the Board finds that additional development is necessary before the claims on appeal are considered.

A remand is required to attempt to obtain SSA records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as SSA.  38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  

Here, the record contains evidence indicating the Veteran is in receipt of social security benefits.  However, the record does not contain any records from SSA.  Because it appears that the Veteran is receiving disability benefits from SSA, the Board finds that a remand for all medical records held by SSA is necessary as it may impact the Veteran's claims.

Moreover, in regards to the Veteran's hypertension and chronic kidney disease, the only opinions of record addressing the etiology of these conditions are the VA examinations conducted in July 2012.  The examiner only provided an opinion as to the etiology of the Veteran's hypertension and chronic kidney disease as secondary to his service-connected type II diabetes mellitus.  The examiner did not provide an opinion as to the Veteran's conditions on a direct basis.  

In addition, the Veteran served in Vietnam and has been presumed exposed to herbicide agents.  The Board notes that hypertension and chronic kidney disease are not on the presumptive list of diseases associated with exposure to herbicide agents; however, even if a disease is not on the list of disease presumed service connected in Veterans exposed to herbicide agents, the Veteran may nonetheless establish entitlement to service connection by showing his hypertension was actually caused by his herbicide exposure.  See 38 U.S.C. § 1113 (b) (2012); 38 C.F.R. § 3.303 (d) (2017) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation). 

Furthermore, the Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA examination was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).

Lastly, the July 2012 examiner indicated the Veteran denied having recurrent tinnitus.  However, the record reflects the Veteran's reports that he has suffered from tinnitus as result of his military noise exposure prior to this examination.  See Veterans Application for Compensation or Pension received June 20, 2011.  Furthermore, the Veteran has asserted after this examination that he suffers from tinnitus due to his military noise exposure and hearing loss.  See Statement in Support of Claim received October 26, 2012. 
Thus, the Board finds the opinions of record are not adequate for adjudication purposes as they do not provide opinions as to all theories of service connection.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  

2.  Obtain any relevant updated outstanding medical treatment records.  If any requested records are not available, or the search for any such records yields negative results, that fact must clearly be documented in the electronic claims file.  

3.  After the development requested in items #1-2 is complete, schedule the Veteran for appropriate VA examination to determine the nature, extent, and etiology of the Veteran's hypertension present during the appeal period.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted.

The examiner should offer an opinion as to the following:

(a).  Is it at least as likely as not (i.e., a 50 percent or
greater probability) that the Veteran's hypertension found to be present during the appeal period had its onset in, or is otherwise etiologically related to, service to include exposure to herbicide agents.

(b).  Is it at least as likely as not (i.e., a 50
percent or greater probability) that the Veteran's
hypertension was (a.) caused by or (b.) aggravated beyond its normal progression by the Veteran's service-connected type II diabetes mellitus?

3.  After the development requested in items #1-2 is complete, schedule the Veteran for appropriate VA examination to determine the nature, extent, and etiology of the Veteran's claimed chronic kidney disease.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted.

The examiner should identify all kidneys diseases present at any time during the appeal period.  For each kidney disease identified, the examiner should offer an opinion as to the following:

(a).  Is it at least as likely as not (i.e., a 50 percent or
greater probability) that the Veteran's kidney disease had its onset in, or is otherwise etiologically related to, service to include exposure to herbicide agents?

(b).  Is it at least as likely as not (i.e., a 50
percent or greater probability) that the Veteran's
kidney disease was (a.) caused by or (b.) aggravated beyond its normal progression by the Veteran's service-connected type II diabetes mellitus?

4.  After the development requested in items #1-2 is complete, schedule the Veteran for appropriate VA examination to determine the nature, extent, and etiology of the Veteran's tinnitus present during the appeal period.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted.

The examiner should offer an opinion as to the following:

(a).  Is it at least as likely as not (i.e., a 50 percent or
greater probability) that the Veteran's tinnitus found to be present during the appeal period had its onset in, or is otherwise etiologically related to, service?

(b).  Is it otherwise at least as likely as not (i.e., a 50
percent or greater probability) that the Veteran's
tinnitus was (a.) caused by or (b.) aggravated beyond its normal progression by the Veteran's service-connected bilateral hearing loss?

The examiner should accept as true the Veteran suffered from military noise exposure and his assertions that he suffers from tinnitus should be taken into account when rendering an opinion.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC).  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




